Citation Nr: 0108304	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date for payment of VA pension 
benefits earlier than July 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1950 to January 
1956.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  A June 1995 rating action granted a permanent and total 
disability rating for pension purposes effective July 30, 
1992, date of receipt of the veteran's original claim for 
pension benefits and the June 9, 1995 award letter, which was 
sent to the veteran's most recent address, instructed the 
veteran to provide income data.  

2.  Income data was not received by the RO until June 20, 
1999 and pension benefits were made payable effective July 1, 
1999.  


CONCLUSION OF LAW

An effective date for payment of VA pension benefits earlier 
than July 1, 1999 is not warranted.  38 U.S.C.A. § 1521 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.3, 3.23, 3.109, 3.158 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for payment of VA 
nonservice-connected disability pension benefits as a result 
of qualifying service during the Korean Conflict.  

The veteran's original claim for pension benefits, VA Form 
21-526, was received on July 30, 1992.  After a VA 
examination was conducted in October 1992 and after private 
clinical records were obtained, a December 1992 rating action 
denied entitlement to pension benefits.  The veteran appealed 
that decision and after the case was remanded by the Board in 
January 1995, the RO granted a permanent and total disability 
rating for pension purposes effective the date of receipt of 
the original claim, of July 30, 1992, by a June 3, 1995 
rating action.  In the June 9, 1995 cover letter notifying 
the veteran of the award, he was informed that:

However, before we can grant you monthly 
benefits, we must have you complete the 
attached income statements showing what your 
income was from August 1, 1992 to the present 
time.  

Please provide verification of you Social 
Security benefits by submitting an original 
award letter or other correspondence from the 
Social Security Administration showing what 
your monthly benefit is.  

Once we receive this income data, and it 
proves to be below the maximum allowable 
income, we can grant you benefits.  

VA pays a pension which is the difference 
between countable annual income and a maximum 
annual rate.  You can determine the monthly 
payment rate as follows:  

(1)  subtract countable annual income from 
the maximum annual rate;
(2)  divide that answer by 12;
(3)  round this answer down to the nearest 
whole dollar.  

In VA Form 21-4138, Statement in Support of Claim, dated in 
May 1999 the veteran stated that:

I just received notice that I was entitled to 
a pension effective July 30, 1992.  This award 
letter was covertly and mysteriously show up 
[sic] in my mail box on April 30, 1999.  I 
would like to know why I just receive [sic] 
this notice after 4 years and what I need to 
do in order to start receiving my pension and 
any retro payments due me.  

The May 1999 VA Form 21-4138 bears the same address as listed 
in the July 1992 VA Form 21-526 (original pension claim) and 
to which the June 1995 RO notice letter was addressed.  

Subsequently, Social Security information was received in 
June 1999.  

VA Form 21-527, Income - Net Worth and Employment Statement, 
was received on June 20, 1999.  

The veteran was then notified by RO letter of August 5, 1999 
that the RO had approved payment of pension benefits 
effective July 1, 1999.  This appeal stems from that action 
and it is contended that pension benefits should be payable 
from July 1992, when the veteran first filed for pension 
benefits.  Implicit in this argument is that the veteran did 
not receive the June 1995 notification letter and that if he 
had received it shortly after it was mailed, he would have 
promptly provided the appropriate income information.  

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Benefits are payable if, among other 
things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a),(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.3(a)(3) (2000).  Pension benefits shall be paid 
at the maximum annual rate reduced by the amount of annual 
income received by the veteran.  38 U.S.C.A. § 1521(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2000). 

The record shows that the RO forwarded the June 1995 
notification letter to the veteran's correct address but that 
he did not respond to the RO's requests for income 
information.  He asserts that he did not receive the June 
1995 notice until April 1999, almost four years latter.  
However, it is VA's regular administrative practice to notify 
appellants at their latest address of record, and the copy of 
the June 9, 1995 notification on file is proof thereof.  For 
VA purposes, notice means written notice sent to a claimant 
or payee to his or her latest address of record.  38 C.F.R. 
§ 3.1(q) (2000).  There is a presumption of administrative 
regularity that a government administrative agency has done 
what it regularly does in the administration of programs.  
Mailing of notification letters is one such matter.  That 
presumption must be rebutted by evidence, not by mere 
allegation.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Here, the veteran's allegation that he did not receive the 
June 1995 letter until April 30, 1999, is unsupported by 
other evidence.  He has not provided the enclosed envelope 
bearing a postmark indicating that the letter was not 
actually mailed until April 1999 (almost four years after the 
date of the June 1995 letter).  Also, there is no indication 
in the claim file that any mail sent to the veteran at his 
address (as listed in the 1992 VA Form 21-526 and the 1999 VA 
Form 21-4138 and to which the June 1995 letter was sent) has 
ever been returned as undeliverable.  There is also no 
indication that the RO remailed, in 1999, the June 1995 
notification letter.  Also, there is nothing in the record 
indicating that the veteran wrote or telephoned the RO to 
inquire as to the status of his pension claim.  

In sum, the evidence reflects that VA properly notified the 
veteran of the requirement that he execute and return the 
necessary form to provide the needed income information to 
establish eligibility from the standpoint of his income.  

Notice of time limit for filing evidence. (1) If a claimant's 
application is incomplete, the claimant will be notified of 
the evidence necessary to complete the application.  If the 
evidence is not received within 1 year from the date of such 
notification, pension, compensation, or dependency and 
indemnity compensation may not be paid by reason of that 
application (38 U.S.C. 5103(a)).  Information concerning the  
whereabouts of a person who has filed claim is not considered 
evidence.  38 C.F.R. § 3.109 (2000).  

Where evidence requested in connection with an original 
claim, a claim for  increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (2000) 

It is clear that the payment of pension benefits could not be 
made until the veteran completed his application by 
submitting the income information which was necessary to 
award the correct amount of pension benefits.  The 
determination that the veteran was entitled to a permanent 
and total disability rating for pension purposes was not 
sufficient to trigger an award of pension benefits without 
this income information.  The RO approved a payment of 
pension payments effective July 1, 1999.  This is because 38 
C.F.R. § 3.31 (2000) provides that "payment of monetary 
benefits based on original, reopened, or increased awards of 
compensation, pension or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective."  

Hence, as there is no evidence that the veteran provided the 
necessary income information earlier than June 1999, there is 
no legal basis to assign an effective date for the payment of 
pension benefits earlier than July 1, 1999.  38 U.S.C.A. 
§§ 5110(a), 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 
3.3, 3.23, 3.109, 3.158, 3.400 (2000).  The Board is bound by 
the applicable law and regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal as to this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.


ORDER

An effective date for payment of VA pension benefits earlier 
than July 1, 1999 is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

